

116 S3851 IS: Blocking Appointees from Refusing Recusal Act
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3851IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself, Mr. Blumenthal, Mr. Markey, Mrs. Murray, Mr. Merkley, Mr. Van Hollen, Mr. Wyden, Mr. Sanders, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo prohibit high-level appointees in the Department of Justice from participating in particular matters in which the President, a relative of the President, or an individual associated with the campaign of the President is a party. 1.Short titleThis Act may be cited as the Blocking Appointees from Refusing Recusal Act or the BARR Act.2.Prohibition on high-level appointees in the Department of Justice participating in particular matters in which the President, a relative of the President, or an individual associated with the campaign of the President is a partyNo funds, resources, or fees made available to the Department of Justice by any Act of Congress for any fiscal year, may be used for any participation by an officer or employee of the Department of Justice appointed by the President, by and with the advice and consent of the Senate, or by a United States attorney appointed by the Attorney General under section 546 of title 28, United States Code, in any particular matter (as defined in section 207(i) of title 18, United States Code) involving a specific party who is— (1)the President who appointed the officer or employee;(2)a relative (as defined in section 3110 of title 5, United States Code) of the President who appointed the officer or employee; or(3)a current or former agent or official of a campaign for elected office of the President who appointed the officer or employee.